NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

ELIJAH BOWDEN,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D20-673
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 23, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Barbara Twine
Thomas, Judge.

Elijah Bowden, pro se.


PER CURIAM.

             Affirmed. See Robinson v. State, 793 So. 2d 891 (Fla. 2001); State v.

Cotton, 769 So. 2d 345 (Fla. 2000); Ellis v. State, 762 So. 2d 912 (Fla. 2000); Lopez v.

State, 135 So. 3d 539 (Fla. 2d DCA 2014); Calloway v. State, 914 So. 2d 12 (Fla. 2d

DCA 2005); State v. Wilson, 203 So. 3d 192 (Fla. 4th DCA 2016); Williams v. State, 143
So. 3d 423 (Fla. 1st DCA 2014).



KELLY, ATKINSON, and SMITH, JJ., Concur.